                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REZA KARDOONI, et al.,                             Case No. 18-cv-05894-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REMANDING CASE
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 14
                                  10     OCWEN LOAN SERVICING, LLC,
                                                        Defendant.
                                  11

                                  12          The parties have made a stipulated request to remand this case back to the Alameda
Northern District of California
 United States District Court




                                  13   Superior Court, where it had the case number HG18903078. Dkt. No. 14. The stipulation states

                                  14   that defendant “understands from plaintiffs’ motion that the amount in controversy in this action

                                  15   does not exceed $75,000.00.” Id. at 2.

                                  16          Because the parties have clarified that this action was removed improvidently and without

                                  17   jurisdiction, and based on the parties’ stipulated request, the Court orders, pursuant to 28 U.S.C.

                                  18   § 1447(c), that this case be remanded to the Superior Court of California for the County of

                                  19   Alameda.

                                  20          As jointly requested by the parties, the Court also orders that each side will bear its own

                                  21   attorney’s fees and costs incurred in connection with the removal and remand, except that those

                                  22   fees and costs may be included in any prevailing party fee request made at the conclusion of the

                                  23   state court action, as may be appropriate under California law.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 2, 2018

                                  26
                                                                                                    JAMES DONATO
                                  27                                                                United States District Judge
                                  28
